Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered May 25, 2001, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court failed to rule on the prosecutor’s proffered explanations for challenging *567three potential jurors in response to the defendant’s Batson application (see Batson v Kentucky, 476 US 79 [1986]) is unpreserved for appellate review (see People v Montalvo, 293 AD2d 380 [2002]). In any event, the record supports the court’s implicit finding that the prosecutor’s reasons were not pretextual (see People v Montalvo, supra; People v Turner, 294 AD2d 192 [2002]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review (see People v James, 99 NY2d 264 [2002]; People v Basora, 75 NY2d 992 [1990]; People v Manley, 293 AD2d 628 [2002]). Florio, J.P., Luciano, Schmidt and Rivera, JJ., concur.